DETAILED ACTION
This is on the merits of Application No. 16/691315, filed on 11/21/2019. Claims 1-13 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An attempt was made to contact Hosang Lee on 02/02/2022 but no reply was received.

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 11/21/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.


	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 states “An electric control valve having the clutch current control circuit of claim 1.” However, claim 1 already recites an electric control valve in the clutch current control circuit. It is 

Allowable Subject Matter
Claims 1-12 are allowed.
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose nor render obvious the limitations of claim 1. Particularly,  a strain gauge, wherein a resistance value of the strain gauge is varied according to movement amount of an electric control valve (ECV) shaft of an electric control valve, wherein the strain gauge is mounted to the ECV shaft; a switching element of performing a switching operation by comparing a gate- source voltage determined according to a change in the resistance value of the strain gauge and a predetermined threshold voltage, and allowing a flow of a first clutch current to generate by a first switching operation state; and a resistor connected in parallel with the switching element, and allowing a flow of a second clutch current to generate by a second switching operation state of the switching element.
Takahashi (US 2010/0161134 cited in applicant’s IDS) is the closest art of record. Takahashi discloses a variable capacity compressor controller and variable capacity compressor control method. While the structure is similar to that of the current invention, Takahashi does not disclose a strain gauge or switching element for different flows to the clutch. No prior art of record shows varying the clutch currents based on a strain gauge mounted in an ECV, nor would it have been obvious to add one without improper hindsight reasoning.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Vogt (US 5228305) discloses a driver-adjustable system for improving vehicle performance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY HANNON whose telephone number is (571)270-1943. The examiner can normally be reached Monday - Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY HANNON/Primary Examiner, Art Unit 3659